NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       NOV 2 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 ARNIN ANTONIO VALDEZ-BONILLA,                   No.    08-73560

                  Petitioner,                    Agency No. A094-325-689

   v.
                                                 MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted October 25, 2016**

Before:       LEAVY, GRABER and CHRISTEN, Circuit Judges.

        Arnin Antonio Valdez-Bonilla, a native and citizen of Honduras, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for asylum, withholding

of removal, and protection under the Convention Against Torture (“CAT”). We

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008).

We deny the petition for review.

      Valdez-Bonilla does not challenge the agency’s determination that he did

not establish past persecution. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-

60 (9th Cir. 1996) (issues not specifically raised and argued in a party’s opening

brief are waived). Substantial evidence supports the agency’s conclusion that,

even if Valdez-Bonilla had timely filed his asylum application, he failed to

establish a well-founded fear of future persecution. See Nagoulko v. INS, 333 F.3d
1012, 1018 (9th Cir. 2003); see also INS. v. Elias-Zacarias, 502 U.S. 478, 481 n.1

(1992) (“To reverse the BIA finding we must find that the evidence not only

supports that conclusion, but compels it[.]”). Thus, we deny the petition for review

as to Valdez-Bonilla’s asylum claim.

      Because Valdez-Bonilla failed to establish eligibility for asylum, he

necessarily cannot meet the more stringent standard for withholding of removal.

See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence also supports the agency’s determination that




                                          2                                    08-73560
Valdez-Bonilla failed to establish it is more likely than not that he would be

tortured by or with the consent or acquiescence of the government of Honduras.

See Blandino-Medina v. Holder, 712 F.3d 1338, 1348 (9th Cir. 2013) (petitioner

did not establish CAT eligibility where he presented a “series of worst-case

scenarios” rather than “hard evidence of a probability” of torture).

      PETITION FOR REVIEW DENIED.




                                          3                                      08-73560